DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 4 recites:
A diagnosis server for diagnosis based on a digital biomarker, comprising: a communicator configured to communicate with user equipment; and a processor operatively connected to the communicator, 20wherein the processor is configured to: receive digital biomarker data from user equipment; generate basic diagnostic data on the basis of the digital biomarker data; and generate diagnostic result data on the basis of the basic diagnostic data.

Independent claim 1 recites substantially similar limitations. The claimed invention is directed to the abstract idea of collecting patient information including a digital biomarker, analyzing the information, and generating a diagnostic result based on the analyses. 
The limitations of receiving digital biomarker data from user equipment; generating basic diagnostic data on the basis of the digital biomarker data; and generate diagnostic result data, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various communicators, servers and processors nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device and language, a computer system generating diagnostic results based on diagnostic and biomarker data, in the context of this claim, encompasses one skilled in the pertinent art to manually determine the details of the diagnostics for a patient using a digital biomarker from the patient. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of the communicators, processors and servers to perform the claimed analyses of a digital biomarker. The devices in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs, analyzing the inputs, and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the generating diagnostic data based on the digital biomarker data with a diagnosis server amounts to no more than mere instructions to apply the exception using a computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The dependent claims further limit the abstract idea, but do not overcome it. The additional limitations from dependent claims merely detail a type of data input or calculated from one source or another, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Therefore, the claims are not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 are rejected under 35 U.S.C. 103 as being anticipated by U.S. 2020/0245918 A1 to Dagum, hereinafter “Dagum,” in view of U.S. 2020/0321115 A1 to Neumann, hereinafter “Neumann.”
Regarding claim 1, Dagum discloses A method of diagnosis based on a digital biomarker, comprising: receiving, by a diagnosis server, digital biomarker data from user equipment (See Dagum at least at Abstract; Paras. [0029]-[0031], [0114]; Claim 1; Figs. 3A, 3B). 
Dagum may not specifically describe but Neumann teaches 5generating, by the diagnosis server, basic diagnostic data on the basis of the digital biomarker data (See Neumann at least at Abstract; Paras. [0004, [0007], [0039]-[0042]; Claim 1; Figs. 1, 2); and generating, by the diagnosis server, diagnostic result data on the basis of the basic diagnostic data (See id. at least at Abstract; Paras. [0007], [0055], [0066], [0073]; Claim 1; Figs. 3, 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Dagum to incorporate the teachings of Neumann and provide a diagnostic data and result based on a biomarker. Neumann is directed to systems and methods for generating alimentary instruction sets related to a biological extraction and state of a patient. Incorporating the alimentary instruction sets as in Neumann with the forecasting of neuropsychological changes from digital biomarkers as in Dagum would thereby increase the applicability, utility, and efficacy of the claimed system and method for diagnosis based on digital biomarkers. 

Regarding claim 2, Dagum as modified by Neumann discloses all the limitations of claim 1, and Neumann further teaches transmitting, by the diagnosis server, prescription data generated on the basis of the diagnostic result data to the user equipment (See Neumann at least at Paras. [0079], [0087]). 

Regarding claim 3, Dagum as modified by Neumann discloses all the limitations of claim 2, and Neumann further teaches wherein the digital biomarker data is generated on the basis 15of a digital biomarker module of the user equipment (See id. at least at Abstract; Paras. [0004], [0006]-[0007]; Claim 1; Fig. 1).

Regarding claim 4, Neumann discloses A diagnosis server for diagnosis based on a digital biomarker, comprising: a communicator configured to communicate with user equipment; and a processor operatively connected to the communicator (See Neumann at least at Abstract; Paras. [0004], [0007], [0039]-[0042]; Figs. 1, 2), 20wherein the processor is configured to: generate basic diagnostic data on the basis of the digital biomarker data (See id. at least at Abstract; Paras. [0004, [0007], [0039]-[0042]; Claim 1; Figs. 1, 2); and generate diagnostic result data on the basis of the basic diagnostic data (See id. at least at Abstract; Paras. [0007], [0055], [0066], [0073]; Claim 1; Figs. 3, 4).
Neumann may not specifically describe but Dagum discloses a processor configured to receive digital biomarker data from user equipment (See Dagum at least at Abstract; Paras. [0029]-[0031], [0114], [0124]; Claim 1; Figs. 3A, 3b). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Neumann to incorporate the teachings of Dagum and provide a digital biomarker. Dagum is directed to forecasting mood changes from digital biomarkers. Incorporating the forecasting of neuropsychological changes from digital biomarkers as in Dagum with the alimentary instruction sets as in Neumann would thereby increase the applicability, utility, and efficacy of the claimed system and method for diagnosis based on digital biomarkers. 

Regarding claim 5, Neumann as modified by Dagum discloses all the limitations of claim 4, and Neumann further discloses wherein the processor is configured to transmit 30ATTORNEY DOCKET NO. 315115-00012PATENT prescription data generated on the basis of the diagnostic result data to the user equipment (See Neumann at least at Paras. [0079], [0087]).

Regarding claim 6, Neumann as modified by Dagum discloses all the limitations of claim 5, and Neumann further discloses wherein the digital biomarker data is generated on the basis of a digital biomarker module of the user equipment (See id. at least at Abstract; Paras. [0004], [0006]-[0007]; Claim 1; Fig. 1).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871. The examiner can normally be reached M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686